Citation Nr: 0028718	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post traumatic 
arthritis of the back, for accrued benefits purposes.  

2.  Entitlement to service connection for hypertension, for 
accrued benefits purposes.  

3.  Entitlement to service connection for arteriosclerosis 
(other than ischemic heart disease), for accrued benefits 
purposes.

4.  Entitlement to service connection for bronchial asthma, 
for accrued benefits purposes.  

5.  Entitlement to service connection for bronchitis, for 
accrued benefits purposes.  

6.  Whether new and material evidence had been received to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease (COPD), for accrued benefits purposes.

7.  Entitlement to an initial evaluation in excess of 30 
percent for ischemic heart disease, for accrued benefits 
purposes.

8.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, for 
accrued benefits purposes.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran was in beleaguered status from December 10, 1941 
to April 8, 1942; was a prisoner of war from April 9, 1942 to 
September 27, 1942; was missing from September 28, 1942 to 
October 31, 1942; was in a no casualty status from November 
1, 1942 to February 5, 1945; and had regular Philippine Army 
service from February 6, 1945 to June 30, 1946.  The veteran 
died in October 1997, and the appellant is his widow.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied entitlement to 
accrued benefits arising from the following claims: 
entitlement to service connection for post traumatic 
arthritis of the back, hypertension, arteriosclerosis (other 
than ischemic heart disease), bronchial asthma, and 
bronchitis; whether new and material had been submitted to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease; entitlement to an evaluation in excess of 
30 percent for ischemic heart disease; and entitlement to a 
total rating based individual unemployability due to service-
connected disabilities.  The record discloses that the 
appellant filed a notice of disagreement in August 1998.  The 
RO furnished a statement of the case in September 1998; and 
the appellant's substantive appeal was received by the RO in 
April 1999.

A review of the record indicates that prior to his death, the 
veteran perfected an appeal that contested the initial 10 
percent evaluation assigned following a grant of service 
connection for a duodenal cap deformity.  However, in October 
1997, the veteran's death occurred before this issue was the 
subject of a decision by the Board.  Shortly after the 
veteran's death, in November 1997, the appellant filed an 
application for dependency and indemnity compensation to 
include accrued benefits.  Significantly, however, there is 
no indication from the record that the RO has developed or 
adjudicated the appellant's claim for accrued benefits 
arising from the issue of entitlement to an initial 
evaluation in excess of 10 percent for a duodenal cap 
deformity.  Therefore, this matter is referred to the RO for 
appropriate action.

Accordingly, the Board's appellate review will be limited to 
the issues listed on the cover page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran died in October 1997; his death certificate 
lists the causes of death as cardiorespiratory arrest and 
heart failure.

3.  The appellant, widow of the veteran, filed a claim for 
accrued benefits in November 1997, which is within one year 
of the veteran's death.

4.  At the time of the veteran's death, there were claims 
pending on the issues of entitlement to service connection 
for post traumatic arthritis of the back, hypertension, 
arteriosclerosis (other than ischemic heart disease), 
bronchial asthma, and bronchitis; whether new and material 
had been submitted to reopen a claim for service connection 
for chronic obstructive pulmonary disease; entitlement to an 
evaluation in excess of 30 percent for ischemic heart 
disease; and entitlement to a total rating based individual 
unemployability due to service-connected disabilities.

5.  Prior to his death, the claims for entitlement to service 
connection for post-traumatic arthritis of the back, 
hypertension, arteriosclerosis (other than ischemic heart 
disease), bronchial asthma, and bronchitis were not supported 
by cognizable evidence showing that the claims were plausible 
or capable of substantiation.

6.  By a September 1994 rating decision, the RO denied 
service connection for chronic obstructive pulmonary disease.  
The veteran did not perfect a timely appeal to this 
determination.

7.  Evidence received since the September 1994 rating 
decision, which was of record at the time of the veteran's 
death, does not bear directly and substantially upon the 
matter of whether chronic obstructive pulmonary disease had 
its onset during the veteran's period of military service; 
and, when considered alone or with all of the evidence of 
record, it has no significant effect upon the facts 
previously considered.

8.  The evidence of record on file at the time of the 
veteran's death shows that the veteran's service-connected 
ischemic heart disease was manifested by congestive heart 
failure and by evidence showing that the performance of 
ordinary manual labor was feasible prior to February 28, 
1997; and that after February 28, 1997, the veteran's 
ischemic heart disease was manifested by chest pain 
consistent with repeated anginal attacks, general body 
weakness, and dyspnea, which precluded more than light manual 
labor.

9.  At the time of the veteran's death, service connection 
was in effect for ischemic heart disease, rated 30 percent 
disabling; duodenal cap deformity from a previous peptic 
ulcer disease, rated 10 percent disabling; and for malaria, 
rated zero percent disabling; the combined service-connected 
disability evaluation was 40 percent.

10.  The evidence on file at the time of the veteran's death 
does not show that the service-connected disabilities, alone, 
precluded the veteran from obtaining or retaining some form 
of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for post-
traumatic arthritis of the back is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a).

3.  The claim of entitlement to service connection for 
arteriosclerosis (other than ischemic heart disease) is not 
well-grounded.  38 U.S.C.A. § 5107(a).

4.  The claim of entitlement to service connection for 
bronchial asthma is not well-grounded.  38 U.S.C.A. 
§ 5107(a).

5.  The claim of entitlement to service connection for 
bronchitis is not well-grounded.  38 U.S.C.A. § 5107(a).

6.  The criteria for entitlement to accrued benefits arising 
from the claims of entitlement to service connection for 
post-traumatic arthritis of the back, hypertension, 
arteriosclerosis (other than ischemic heart disease), 
bronchial asthma, and bronchitis, are not met.  38 U.S.C.A. 
§ 5121 (West 1991 & Supp. 1999) ; 38 C.F.R. § 3.1000 (1999).

7.  The September 1994 RO decision, which denied the 
veteran's claim of entitlement to service connection for 
chronic obstructive pulmonary disease, is the last final 
decision on this issue.  38 U.S.C.A. § 7105 (West 1991).

8.  New and material evidence has not been received, and the 
claim of entitlement to service connection for chronic 
obstructive pulmonary disease has not been reopened for 
accrued benefits purposes.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a) (1999).

9.  The criteria for an initial evaluation in excess of 30 
percent for ischemic heart disease, from August 24, 1993 to 
February 27, 1997, for the purposes of accrued benefits, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).

10.  The criteria for an evaluation of 60 percent for 
ischemic heart disease from February 28, 1997, for the 
purposes of accrued benefits, have been met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1997).  

11.  The criteria for a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities, for the purposes of accrued benefits, 
have not been met.  38 U.S.C.A. §§  1155, 5107; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is the surviving spouse of the veteran, who 
died in October 1997.  The appellant filed a claim for 
accrued benefits in a timely manner within one year of the 
veteran's death.  

Factual Background

Service medical records reveal that a chest x-ray taken on 
July 28, 1945 was negative.  At a January 1946 physical 
examination, the veteran's blood pressure was 110 systolic 
over 70 diastolic.  Service medical records are negative for 
diagnosis or treatment for hypertension or arteriosclerosis 
during the veteran's active military service.  Service 
medical records are also negative for bronchial asthma or 
bronchitis. 

In March 1971, the veteran underwent a VA chest x-ray.  Among 
other notations, it was noted that the lung fields appeared 
essentially clear.  The heart, bony thorax and diaphragm 
likewise appeared unremarkable.  The impression was grossly 
negative chest.  

In July 1993, the veteran wrote a letter to VA and claimed 
disablement based upon his prisoner of war status.  He 
claimed that he was suffering from different ailments, and 
that he was totally precluded from engaging in simple manual 
work for livelihood.  

In March 1994, private treatment records show that the 
veteran was treated at Senor Sto. Nino medical clinic by Dr. 
Toledo.  In a March 1994 letter, Dr. Toledo certified that 
the veteran was 76 years old and that he had been a patient 
at that clinic from June 1992 until the then present.  The 
veteran reportedly came for regular check-up, and was being 
treated for the following ailments:  Hypertensive 
cardiovascular disease; peptic ulcer disease; avitaminosis; 
osteoarthritis; ascariasis; status post gunshot wound of the 
right armpit; and chronic obstructive pulmonary disease/ 
emphysema, with an asthmatic component.  

In May 1994, the veteran filed a formal claim for benefits on 
VA Form 526, Veteran's Application for Compensation or 
Pension.

In August 1994, the veteran underwent a series of VA 
examinations.  In the report for the prisoner of war protocol 
examination, the examiner indicated in the positive that the 
veteran had joint pain plus tenderness in the shoulder.  For 
respiratory indications, the examiner indicated in the 
positive that the veteran had a cough, and shortness of 
breath.  It was noted that the veteran had normal inspiratory 
breath sounds and expiratory breath sounds.  The 
cardiovascular examination revealed that there was regular 
rhythm and no mur mur, and that there was shortness of 
breath.  For the gastrointestinal area, it was noted that the 
veteran had heartburn and gastric, marginal, duodenal ulcer.  
The diagnoses were of a healed scar on the right arm from 
alleged residuals of a gunshot wound with injury to Muscle 
Group V; arteriosclerotic heart disease, with a left anterior 
hemiblock; and minimal degenerative arthritis of the shoulder 
and acromioclavicular joints.  Similar findings were entered 
on the August 1994 general medical examination report.  

A corresponding electrocardiogram (ECG) showed the left 
anterior hemiblock.  Corresponding x-rays showed minimal 
degenerative arthritis of the shoulder and acromioclavicular 
joints bilaterally; essentially normal elbows; and normal 
upper arms and humeri.  An upper gastrointestinal series 
revealed a slight deformity of the duodenal cap, probably 
from previous peptic disease.  There was no evidence of 
present active disease or ulceration seen.  The corresponding 
chest x-ray from August 1994 showed mild perihilar bronchitic 
change, atheromatous aorta.  

A social work survey was done as a part of the August 1994 VA 
examination.  Therein the veteran alleged that, after his 
prisoner of war release, he suffered from asthma and 
arthritis which he attributed to his hard labor and severe 
starvation while in the concentration camp.  The veteran 
stated that he currently helped his wife with some household 
chores since she was also quite weak due to old age.  The 
veteran reported that he was active in the community despite 
his physical disability.  He went to outposts of their 
barangay and the Veterans Federation of the Philippines for 
fellowship with the elders.  It was noted that, after the 
war, the veteran continued his military service with the 
Philippine Army.  He was completely retired from work on 
March 1, 1970.  The veteran reported that he and his wife 
were totally dependent on his monthly pension allotments.  
The examiner ended the evaluation by stating:  

[D]espite of veteran's alleged health problems he was 
able to continue his military service and perform his 
role as a sole breadwinner in the family.  He seems well 
adjusted to his family and community.  

In the September 1994 rating decision, service connection was 
established for malaria, and a zero percent rating was 
assigned.  Service connection was established for duodenal 
cap deformity from previous ulcer disease, and a 10 percent 
rating was assigned.  

In the September 1994 rating decision, service connection was 
denied for arteriosclerotic heart disease (or ASHD), 
degenerative arthritis, and chronic obstructive pulmonary 
disease with emphysema.  Service connection was also denied 
for other disabilities specific to prisoners of war.  

In a September 28, 1994 letter from the RO, the veteran was 
notified of the grants and denials determined in the 
September 1994 rating decision.  

In October 1994, the veteran submitted a notice of 
disagreement with the 10 percent rating afforded him in the 
September 1994 rating decision.  In December 1994, the RO 
issued a Statement of the Case, which pertained to the issue 
of entitlement to an evaluation in excess of 10 percent for 
the service-connected duodenal cap deformity from previous 
peptic ulcer disease.  In January 1995, the veteran submitted 
a VA Form 9, Appeal to the Board of Veterans' Appeals.

By that same VA Form 9, dated in January 1995, the veteran 
indicated that he was dissatisfied with, among other things, 
the denial of his claim for service connection for heart 
disease.  The RO construed this VA Form 9 as a notice of 
disagreement of the denial of the heart claim.  In February 
1995, the RO issued a Statement of the Case, which pertained 
to the issue of entitlement to service connection for 
arteriosclerotic heart disease.  The information of record, 
however, does not reflect that a substantive appeal, or 
documents that could be liberally construed as a substantive 
appeal, was received for this claim for heart disease.

Private medical records, dated October 1995, reveal that the 
veteran was hospitalized for acute bronchitis.  Additional 
private medical records, dated November 1995 to December 
1995, were submitted for the record.  These record indicate 
that in December 1995, the veteran was treated for 
hypertension, and bronchial asthma without renal pathology.

In a December 1995 letter, the veteran indicated that he 
wanted to file a claim for unemployability, due to his 
disabling aliments.  He indicated again that he was totally 
precluded from engaging in employment for livelihood.  In 
February 1996, he submitted VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability.  Therein, the veteran stated that he had not 
been employed in the last five years; that his service-
connected disabilities had affected his full time employment 
since 1970; that he had last worked full time in 1970; and 
that he became too disabled to work in 1970.  He credited 
highest earnings to a pension received monthly of 1,250 
pesos.  The veteran had not tried to obtain work since 
becoming too disabled to work.  Under the section for 
"schooling and other training," the veteran indicated that 
he had completed four years of high school, and that he had 
no other education and training before he was too disabled to 
work.  In the remarks section, the veteran stated that his 
aggravating disabilities made him totally disabled, 
physically weak, and helpless, and that he was completely 
precluded from engaging in even simple manual work for his 
livelihood.  

In March 1996, the veteran underwent a series of VA 
examinations.  In the report for diseases of the heart 
(cardiovascular), it was noted by history that the veteran 
had been asthmatic for two years prior, and that he had 
recurrent chest tightness associated with asthmatic attacks.  
It was noted that he had no history of hypertension.  The 
veteran's subjective complaint was chest tightness.  The 
diagnoses were chronic bronchitis and emphysema; ischemic 
heart disease; and left ventricle hemiblock not in failure.  
The examiner noted that the veteran's pulmonary problems 
limited his chances for gainful employment.  A corresponding 
x-ray revealed chronic perihilar bronchitis with basal 
emphysema, unchanged from August 1994, with possible residual 
scarring; arteriosclerosis, and no radiologic evidence of 
current acute disease.  

Examination of the stomach revealed subjective complaints of 
abdominal fullness.  The diagnosis was that there was no 
peptic ulcer disease by upper gastrointestinal series.  The 
corresponding report showed a normal upper gastrointestinal 
series.  

In a May 1996 rating decision, service connection was 
established for ischemic heart disease and a 30 percent 
evaluation was assigned.  

In the May 1996 rating decision, the RO also determined that 
service connection for hypertension and arteriosclerosis were 
denied because treatment of the same was not shown in 
service; nor were the conditions manifested to a compensable 
degree of a least 10 percent within one year immediately 
following service discharge.  The claims for service 
connection for bronchial asthma and bronchitis were denied as 
not being well grounded claims.  The RO determined that no 
new and material evidence had been received to reopen a claim 
for service connection for chronic obstructive pulmonary 
disease.  The RO also denied entitlement to individual 
unemployability.  In a June 13, 1996 letter, the veteran was 
notified of the May 1996 rating determinations.  

In July and August 1996, the veteran submitted statements 
expressing his disagreement with the initial 30 percent 
rating assigned following the grant of service connection for 
ischemic heart disease, and he asked that the rating be 
increased to 60 percent disabling.  Also, he disagreed with 
the denial of service connection for hypertension, 
arteriosclerosis, bronchial asthma, and bronchitis; the 
denial to reopen his claim for service connection for chronic 
obstructive pulmonary disease; and the denial of a total 
rating based on individual unemployability.

In September 1996, the veteran was privately hospitalized for 
bronchial asthma in acute exacerbation.  

In an October 1996 statement, the veteran disagreed with the 
denial of service connection for bronchial asthma and 
bronchitis.  

A November 1996 "Report of Field Examination" is of record.  
The report shows that the veteran was alive at that time, and 
that he could still attend to his personal daily needs, and 
that he was suffering from asthma, rheumatism and enlargement 
of the heart.  

A February 1997 private x-ray revealed that the veteran's 
heart was enlarged, and that the lung fields were clear.  The 
rest of the visualized chest structures were unremarkable.  
The impression was cardiomegaly.  

From March 29, 1997 to April 1, 1997, the veteran was treated 
at Sto. Nino Hospital.  The diagnoses were chronic 
obstructive pulmonary disease, emphysema with asthmatic 
component, and essential hypertension.  A May 1997 private 
ECG showed right ventricular enlargement.  

In April 1997, the RO furnished the veteran a Supplemental 
Statement of the Case, which pertained to the following 
issues: entitlement to an evaluation in excess of 30 percent 
for ischemic heart disease; entitlement to service connection 
for hypertension, arteriosclerosis, bronchial asthma, and 
bronchitis; whether new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for chronic obstructive pulmonary disease; and 
entitlement to a total rating based on individual 
unemployability.  In June 1997, the veteran submitted a VA 
Form 9, in which he "reiterated" his appeal as to all of 
these issues, and thus perfected appeal as to the same.  
Also, it was at this time, and no sooner, that the veteran 
indicated in writing his intent to file a claim for service 
connection for post-traumatic arthritis "in his back area."

In June 1997, the veteran had an informal hearing with the 
RO.  At that time he submitted medical evidence in support of 
his claims.  He pursued his appeal on all issues and 
reiterated that the evaluation of his heart disease should be 
increased to at least  60 percent, which would qualify him 
for individual unemployability.  He attested that he could 
not longer work on account of his disabilities.  

On August 1, 1997, the veteran underwent a series of VA 
examinations.  Examination for diseases of the heart revealed 
that the veteran had a history of asthmatic attacks since 
1994.  The attacks were accompanied by chest pains.  The 
veteran reported that he had frequent asthmatic episodes, 
almost every morning, relieved by nebulization.  
Subjectively, the veteran complained about chest pain.  
Objective findings revealed that the apical beat was not 
palpable, there was regular rhythm, and heart sounds were 
muffled by wheezing.  For the lungs it was noted that there 
was wheezing in both lungs.  The blood pressure was 180/90.  
A stress test was not done, as it was noted that the veteran 
as 80 years old.  The diagnoses were arteriosclerotic heart 
disease, first degree atrioventricular (AV) block, functional 
capacity (FC) I; chronic obstructive pulmonary disease 
(bronchitis/ emphysema).  The examiner stated:  

The heart problem is not a deterrent to work ability.  
However his chronic obstructive pulmonary disease will 
limit his ability for gainful employment.  

In an August 1997 corresponding VA ECG report, first degree 
AV block, and a left anterior hemiblock were shown.  

In an August 1997 corresponding VA chest examination, noted 
was an impression of chronic perihilar bronchitis with basal 
emphysema, unchanged since March 1996; with residual 
scarring, a normal sized heart, and arteriosclerosis, 
thoracic aorta.  

A corresponding x-ray of the lumbosacral spine revealed an 
impression of hypertrophic degenerative arthritis with 
discospondylosis, lumbosacral spine; and muscle spasm, lumbar 
spine.  

In the examination report for the stomach, the veteran 
revealed that he had epigastric fullness since 1994, and that 
he took antacids as needed.  This was experienced after 
eating or with asthmatic attacks.  Examination of the abdomen 
was negative.  It was noted that he had mild anemia, with no 
vomiting, and no recurrent hematemesis or melena.  The pain 
was described as being 2 hours duration per episode and the 
frequency of episodes was 3 times per month.  In the 
diagnoses section, the examiner wrote that there was no 
peptic ulcer disease, that there was mild anemia, with 
etiology unknown, and that this was not a limitation of work 
ability.  A corresponding upper gastrointestinal series 
revealed a normal series, unchanged since March 1996.  

Private treatment records show that the veteran was treated 
with home service in October 1997.  On October 18, 1997, the 
veteran had symptoms of general body weakness, dyspnea and 
edema.  There was slight murmur and tachycardia, as well as 
rales in both lungs.  On October 19, 1997, the veteran was 
still weak and had dyspnea.  On October 20, 1997, the veteran 
had the same symptoms of weakness and dyspnea.  On October 
21, 1997, the veteran was referred to a hospital.  He was 
still treated on home service on October 23, 1997, and it was 
noted that there was still weakness and dyspnea.  Home 
service notes on October 24, 1997 show the veteran weak and 
with dyspnea, and still with rales.  October [redacted], 1997 home 
service records show dyspnea, weakness and that the veteran 
was cold.  He was advised to go to the hospital.  

The veteran's death certificate shows that he died on October 
[redacted], 1997.  The immediate cause of death was cardiorespiratory 
arrest, and the antecedent cause was heart failure.  It was 
noted that the interval between onset and death was one week.  
In November 1997, the appellant filed a formal application 
for dependency and indemnity compensation (DIC), including a 
claim for accrued benefits.

In a November 1997 statement, one of the veteran's private 
physician's indicated that he had been treated from July 15, 
1992 to October 21, 1997, for congestive heart failure, and 
hypertensive arteriosclerotic cardiovascular disease.  

In a June 1998 rating decision, the RO granted the 
appellant's claim for DIC based on service connection for the 
cause of the veteran's death.  By that same rating action, 
the RO denied the appellant's claim for entitlement to 
accrued benefits arising from the issues of entitlement to 
service connection for post traumatic arthritis of the back, 
hypertension, arteriosclerosis, bronchial asthma, and 
bronchitis; whether new and material evidence had been 
submitted to reopen the claim for service connection chronic 
obstructive pulmonary disease; entitlement to an initial 
evaluation in excess of 30 percent for ischemic heart 
disease; and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities, all of which remained pending at the time of 
the veteran's death.

In a February 7, 1998 letter, another of the veteran's 
private physician indicated that, before the veteran's death, 
he had treated the veteran by home services from February 18, 
1997 to February 20, 1997, and then from February 23, 1997 to 
February 25, 1997.  The physician enclosed the original 
treatment record indicating that in October 1997, the veteran 
suffered from symptoms of general body weakness, dyspnea, and 
pedal edema.  The private treatment record also disclosed 
that the veteran's blood pressure was recorded as 150/100, 
and that he had slight murmur and tachycardia rales in both 
lungs.

 Accrued Benefits

During his lifetime, the veteran asserted that he was 
entitled to service connection for hypertension, 
arteriosclerosis, bronchial asthma, and bronchitis.  He 
asserted that a higher rating was warranted for his service-
connected ischemic heart disease; and that he was 
unemployable due to his service-connected disabilities.  In 
addition, he maintained that he had presented new and 
material evidence to reopen a claim for entitlement to 
service connection for chronic obstructive pulmonary disease.

Except as provided in 38 C.F.R. §§ 3.1001 and 3.1008 (1999), 
where death occurred on or after December 1, 1962, periodic 
monetary benefits (other than insurance and servicemen's 
indemnity) authorized under laws administered by the VA, to 
which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement as 
provided in § 3.500(g) will, upon the death of such person, 
be paid as follows:  (1) Upon the death of a veteran to the 
living person first listed as follows:  (i) His or her 
spouse; (ii) His or her children (in equal shares); (iii) His 
or her dependent parents (in equal shares) or the surviving 
parent.  (2) Upon the death of a widow or remarried widow, to 
the veteran's children.  (3) Upon the death of a child, to 
the surviving children of the veteran entitled to death 
pension, compensation, or dependency and indemnity 
compensation.  (4) In all other cases, only so much of the 
accrued benefit may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness or burial.  
38 U.S.C.A. § 5121(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.1000(a) (1999).

In order for a surviving spouse to be entitled to accrued 
benefits the veteran must have had a benefits claim pending 
at the time of death or else be entitled to such benefits 
under an existing rating or decision.  See Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).  As noted above, the veteran had 
several claims pending at the time of his death in October 
1997.

Congress has provided that a veteran's surviving spouse may 
receive accrued benefits consisting of up to two years of the 
veteran's due but unpaid benefits.  38 U.S.C.A. § 5121 (West 
1991).  In order to receive these benefits the spouse must 
show that the veteran at the date of death had been entitled 
to periodic monetary benefits under existing ratings or 
decisions, or those based on evidence in the file at date of 
death.  The regulations provide that "evidence in the file 
at date of death" as used in paragraph (a) of 38 C.F.R. 
§ 3.1000 will be considered to have been met when there is on 
file at the date of the veteran's death:

Notwithstanding § 3.200(b) evidence, including 
uncertified statements, which is essentially complete 
and of such weight as to establish service connection or 
degree of disability for disease or injury when 
substantiated by other evidence in file at date of death 
or when considered in connection with the identifying, 
verifying, or corroborative effect of the death 
certificate.

38 C.F.R. § 3.1000(4)(I) (1999).


Analysis

I.  Service connection for post traumatic arthritis, 
hypertension, arteriosclerosis (other than ischemic heart 
disease), bronchial asthma, and bronchitis

Where a veteran is a former prisoner of war and was detained 
or interned for not less than 30 days and beriberi heart 
disease and/ or post traumatic osteoarthritis become manifest 
to a degree of 10 percent any time after such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307(a)(5), 3.309(c) (1999).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former POW who had experienced localized 
edema during captivity.  38 C.F.R. § 3.303(c ).

Here, the service department records indicate that the 
deceased veteran in this case has verified status as a former 
prisoner of war from April 9, 1942 to September 27, 1942.  
Also, the record reflects that during his lifetime, the 
veteran had established entitlement to service connection for 
ischemic heart disease based on his status as a former 
prisoner of war.  Id.

In regards to the veteran's pending claim respecting post 
traumatic arthritis of the back, the law requires that the 
disease "shall be service connected if manifest to a degree 
of 10 percent or more at any time" after service.  In this 
case, while the medical data of record documents that prior 
to the veteran's death, he suffered from osteoarthritis of 
the shoulders as well as hypertrophic degenerative arthritis 
of the lumbar spine, none of these medical data contain a 
diagnosis or opinion indicating that such arthritic 
conditions were "post traumatic" in nature.  The evidence 
offered by the veteran during his lifetime, and by the 
appellant now, is their lay assertions that the veteran had a 
post traumatic condition.  Such lay evidence is not 
considered competent for purposes of establishing a medical 
causation or diagnosis.  See Ruiz v. Gober, 10 Vet. App. 352, 
356 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, Board concludes that a disability manifested 
by "post traumatic" osteoarthritis is not shown by the 
evidence in the file at the time of the veteran's death.

As for the pending claims respecting hypertension, 
arteriosclerosis (other than ischemic heart disease), 
bronchial asthma, and bronchitis, the Board must point out 
that under 38 C.F.R. § 3.309(c) none of these conditions is 
included among the list of the certain diseases specifically 
identified as being accorded a statutory presumption of 
service connection based on status as a former prisoner of 
war.

In view of the foregoing, it is well to observe that the 
United States Court of Appeals for Veterans Claims ("the 
Court") has held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Therefore, as a matter of law, the 
deceased veteran in this case is not entitled to the benefit 
of 38 C.F.R. § 3.309(c) for the purpose of establishing a 
presumptive link between the veteran's degenerative arthritis 
of the shoulders and back, hypertension, arteriosclerosis 
(other than ischemic heart disease), bronchial asthma, and 
bronchitis (which were diagnosed during his lifetime), and 
his prisoner of war experience.  To the extent the law is 
dispositive of this matter, there is no legal basis for 
entitlement based on the deceased veteran's status as a 
former prisoner of war.

Still, the fact that the veteran did not meet the 
requirements of 38 C.F.R. § 3.309(c) during his lifetime does 
not preclude the appellant, for purposes of accrued benefits, 
from establishing service connection for the aforementioned 
conditions by way of proof of actual direct causation.  See 
Hensley v. West, 212 F.3d 1255, 1264 (Fed. Cir. 2000); Combee 
v. Brown, 34 F3d. 1039 (Fed. Cir. 1994).

In this regard, the threshold question to be answered is 
whether the evidence in the file at the time of the veteran's 
death was sufficient to justify a belief by a fair and 
impartial individual that his pending claims for service 
connection for post traumatic arthritis of the back, 
hypertension, arteriosclerosis, bronchial asthma, and 
bronchitis were well-grounded; that is, claims which were 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 (1997) 
(citing Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990)).  For 
the purpose of determining whether a claim is well-grounded, 
the credibility of the evidence in support of the claim must 
be presumed.  See Robinette v Brown, 8 Vet. App. 69, 75 
(1995).

A well-grounded claim generally requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 489, 504, 506 (1995); see also Epps v. Gober 126 
F.3d 1464, 1468  (Fed. Cir. 1997) (Expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  Where the determinant issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence is required for the claim to be well-grounded.  See 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  This burden 
may not be met by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, if a chronic 
disease, including arthritis, hypertension, and 
cardiovascular disease, is manifest to a degree of 10 percent 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307(a)(1)-(4), 3.309(a)-(b) (1999).

In this case, the deceased veteran is shown to have had 
arthritis of the back, hypertension, arteriosclerosis, 
bronchial asthma, and bronchitis.  Significantly, however, 
there is no competent evidence which links any of these 
ailments to the veteran's military service, including his 
prisoner of war experience, or which tends to indicate that 
compensably disabling arthritis of the back, hypertension, or 
arteriosclerosis were manifested within the first post-
service year.  Indeed, the only evidence in the file at the 
time of veteran's death suggesting that such a link exists is 
that presented by the veteran, and the same lay evidence is 
also being offered by the appellant.  Notably, the Court has 
held that lay persons, untrained in the field of medicine, 
are not competent to offer an opinion which requires 
specialized medical knowledge.  Espiritu v. Derwinski, supra.  
Therefore, in the absence of competent evidence linking the 
claimed disorders to service or within one year thereafter, 
the claims must be denied as not well grounded.

Accordingly, the Board concludes that entitlement to service 
connection for post traumatic arthritis of the back, 
hypertension, arteriosclerosis (other than ischemic heart 
disease), bronchial asthma, and bronchitis on a direct or 
presumptive basis, for purposes of accrued benefits, is not 
warranted.


II. Whether new and material evidence had been received to 
reopen a claim for service connection for COPD

Prior to his death, the veteran perfected an appeal regarding 
whether new and material evidence had been presented to 
reopen a claim for entitlement to service connection for 
chronic obstructive pulmonary disease.  This claim was 
pending at the time of the veteran's death.  The appellant in 
this case must show by the evidence in the claims file at the 
date of the veteran's death that the veteran had presented 
new and material evidence, and that his claim for chronic 
obstructive pulmonary disease should have been reopened. 

In a September 1994 rating decision, service connection for 
chronic obstructive pulmonary disease with emphysema was 
denied as not being shown in service.  That decision was 
predicated on a finding that the service medical records did 
not show that such a condition was claimed, treated, or 
diagnosed during service, and as such, the RO determined that 
chronic obstructive pulmonary disease was not incurred in or 
aggravated by service.  The September 1994 decision became 
final when the veteran did not initiate an appeal by filing a 
notice of disagreement within one year of the date the notice 
of the unfavorable determination was mailed.  38 U.S.C.A. 
§§ 7105; 38 C.F.R. §§ 20.200, 20.302 (1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  See 38 U.S.C.A. §§ 5108, 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(1999).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  See Elkins v. West, 12 Vet. App. 209 (1999).  
First, the Board must determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  See Elkins, supra; see also 
Manio v. Derwinski, 1 Vet. App. 140, 145-46 (1991).

In relevant part, and as indicated in the factual background 
section of this decision, the evidence of record at the time 
of the September 1994 RO decision included service medical 
records which did not show that the veteran had chronic 
obstructive pulmonary disease in service; private treatment 
records from Dr. Toledo at Senor Sto. Nino medical clinic, 
which showed that the veteran had been treated for chronic 
obstructive pulmonary disease by him since June 1992; and VA 
examination in August 1994, which showed that the veteran had 
shortness of breath and a cough.

The Court has held that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  See Evans v. Brown, 9 Vet. 
App. at 284; see also Hickson v. West, 12 Vet. App. 247 
(1999) (VA must review evidence since the last final 
disallowance).

Accordingly, evidence associated with the claims file 
subsequent to the September 1994 rating decision, which 
denied the veteran's claim for service connection chronic 
obstructive pulmonary disease, include private and VA medical 
records.  The private medical records, dated in October 1995, 
show that the veteran was treated for other ailments, 
including bronchitis.  VA examination reports, dating from 
March 1996, do not document a diagnosis of chronic 
obstructive pulmonary disease, but other respiratory 
disorders were noted.

According to the law, service connection may be granted for a 
disability that was incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Therefore, the determinative issue is whether the chronic 
obstructive pulmonary disease, which was diagnosed during the 
veteran's lifetime, had its onset during service.  In other 
words, whether the evidence in the file at the time of the 
veteran's establishes a medical nexus that has not been 
previously considered.

In this regard, the private and VA medical data submitted to 
reopen the veteran's claim are silent as regards evaluation, 
treatment, diagnosis, or service incurrence of chronic 
obstructive pulmonary disease.  None of these medical data 
actually addresses or documents manifestations of or 
treatment for this condition during the one year period 
following the veteran's military separation in 1946.  
Therefore, the evidence added to the record since the 
September 1994 rating decision, when reviewed in connection 
with evidence already of record, did not support the 
veteran's allegation that he developed chronic obstructive 
pulmonary disease in service; nor did it show that his then 
current diagnosis or treatment for chronic obstructive 
pulmonary disease was related to service.  The newly received 
evidence added nothing new to the record, and, thus, it had 
no significant effect upon the facts previously considered.  
As such, it was not new and material as contemplated by 38 
C.F.R. § 3.156(a), and provided no basis to reopen the claim 
of service connection for chronic obstructive pulmonary 
disease.  See 38 U.S.C.A. § 5108.

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented, the 
previously disallowed claim for service connection for 
chronic obstructive pulmonary disease may not be reopened for 
purposes of accrued benefits.


III.  Rating for ischemic heart disease and TDIU

The Board finds that the appellant's claims for accrued 
benefits arising from claims pending on the issues of an 
evaluation in excess of 30 percent for ischemic heart 
disease, and a total rating based on individual 
unemployability due to service-connected disabilities are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the appellant has presented claims which are 
plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992).  The Board is also satisfied that all relevant 
facts have been properly developed.


A.  An evaluation in excess of 30 percent for ischemic heart 
disease

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155.  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  38 
C.F.R. § 4.2, 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1999).

Entitlement to service connection for ischemic heart disease 
was granted in a May 1996 rating decision, and a 30 percent 
evaluation was assigned, effective from August 24, 1993.  The 
RO determined that, although not shown in service, service 
connection for ischemic heart disease was granted on the 
basis of the statutory presumption specific to former 
prisoners of war.  The RO also determined that the veteran's 
declaration that he suffered edema of the lower extremities 
while a prisoner of war in service was credible and factually 
sufficient to substantiate the presence of that condition 
during his captivity; and, that the declaration was unrefuted 
by any other evidence of record.

The RO rated the veteran's ischemic heart disease under 
38 C.F.R. § 4.104, Diagnostic Code 7005 (1996 & 1997).  Under 
Diagnostic Code 7005, a 30 percent evaluation is warranted 
following a typical coronary occlusion or thrombosis, or with 
history of substantiated anginal attack, when ordinary manual 
labor is feasible.  A 60 percent evaluation is warranted 
following a typical history of acute coronary occlusion or 
thrombosis, or with a history of substantiated repeated 
anginal attacks, when more than light manual labor is not 
feasible.  A 100 percent evaluation is warranted during, and 
for 6 months following acute illness from coronary occlusion 
thrombosis with circulatory shock, etc.  A 100 percent 
evaluation is also appropriate after this 6-month period with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or when more than sedentary 
employment is precluded.  38 C.F.R. § 4.104 (1996 & 1997).

Subsequent to the appellant filing her claim for accrued 
benefits, the regulations pertaining to the cardiovascular 
system were amended, effective January 12, 1998.  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  See Karnas v. Derwinski, 1 Vet. App. 
308, 317 (1991).  Notably, however, the veteran died in 
October 1997 prior to the change in law effectuated in 
January 1998, and thus the veteran's death abated his claim 
for an evaluation in excess of 30 percent for ischemic heart 
disease.  See Landicho v. Brown, 7 Vet. App. 42, 47 (1994) 
(holding that the veteran's claim under Chapter 11 does not 
survive the death of the claimant).  Under these 
circumstances, the Board logically concludes that only the 
old regulatory criteria of diagnostic code 7005, which were 
in effect at the date of the veteran's death, should be 
applicable for determining whether the appellant is 
entitlement to accrued benefits arising from the underlying 
issue of a higher rate of compensation for the veteran's 
service-connected ischemic heart disease.  This is so because 
of the derivative nature of the appellant's accrued benefits 
claim, which is a separate claim with its consideration 
expressly limited by law to the evidence in the claims file 
on the date of the veteran's death.  38 U.S.C.A. § 5121; 
Zevalkink v. Brown, 102 F.3d 1236, 1241 (Fed. Cir. 1996); cf. 
VAOPGCPREC 3-2000 (April 10, 2000) (regarding retroactive 
applicability of revised rating schedule criteria to 
increased rating claims). 

After a careful and considered review, the Board finds that 
manifestations of the veteran's ischemic heart disease were 
consistent with the criteria for a disability evaluation not 
in excess of 30 percent at the time of the initial rating 
decision.  For a time immediately preceding his death, the 
manifestations of the veteran's ischemic heart disease were 
consistent with the criteria for a disability evaluation not 
in excess of 60 percent.  

Medical data of record reflects that the veteran suffered 
from ischemic heart disease, and was treated for congestive 
heart failure from August 1993 to October 1997.  Prior to 
February 1997, the veteran had symptoms of shortness of 
breath, and the results of August 1994 ECG findings showed 
left anterior hemi block.  In this regard, the symptomatology 
did not show a typical history of acute coronary occlusion or 
thrombosis, or a history of substantiated repeated anginal 
attacks, and more than light manual labor not feasible; which 
is what was necessary for rating higher than 30 percent.  A 
VA social worker in August 1994 indicated that the veteran 
was able to help his wife with household chores, was active 
in the community, and despite his alleged health problems, he 
was able to continue his military service and perform his 
role as the breadwinner of the family.  This type of 
symptomatology was consistent with the criteria for a 30 
percent rating for ischemic heart disease.  Accordingly, from 
August 24, 1993 to February 27, 1997, the veteran was not 
entitled to a rating in excess of 30 percent.  

However, on February 28, 1997, the veteran had a private 
chest x-ray which showed that his heart was enlarged, and 
that there was cardiomegaly.  That is an indication of 
increased severity.  Also, the May 1997 ECG showed that the 
veteran had right ventricular enlargement; at the August 1997 
VA examination, the diagnosis included arteriosclerotic heart 
disease, first degree atrioventricular block; and the 
corresponding ECG from August 1997 showed left anterior 
hemiblock.  The home service treatment that the veteran 
received days prior to his death, in October 1997, shows that 
he was consistently weak and with dyspnea.  The combination 
of the veteran's history of congestive heart failure, the 
diagnosis of ischemic heart disease, and the noted chest 
pain, and weakness, are all consistent with a "history of 
substantiated repeated anginal attacks" and indicate that 
the veteran may have been precluded from performing more than 
light manual labor.  As such, the veteran was entitled to an 
increased evaluation, to 60 percent, from the time of his 
chest examination on February 28, 1997 until his death.  
However, he was not entitled to an increased evaluation above 
60 percent because the VA examiner in August 1997 concluded 
that the veteran's heart disability was not a deterrent to 
his work ability; because he died before chronic residual 
findings of congestive heart failure were shown for a 6 month 
period; and because of the evidence on file at time of his 
death does not reflect that the veteran suffered from angina 
on moderation exertion during the relevant period in 
question.  That is, the increased rating from 30 to 
60 percent from February 1997, was based on a combination of 
factors from February 1997 until the time of the veteran's 
death. 

Accordingly, the Board finds that the preponderance of 
evidence is against the claim for an evaluation in greater 
than 30 percent for the veteran's ischemic heart disease, 
purposes of accrued benefits, during the period from August 
24, 1993 to February 27, 1997; and that the evidence supports 
a 60 percent evaluation for the veteran's ischemic heart 
disease, purposes of accrued benefits, from February 28, 1997 
until the time of the veteran's death.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. § 4.104, Diagnostic Code 7005 (prior to 
January 12, 1998).





B.  TDIU

The governing regulations provide that a total disability 
rating based on individual unemployability due to a service- 
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability. 38 C.F.R. §§ 3.340, 
3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19 (1999).  The regulations further 
provide that if there is only such disability, it must be 
rated at 60 percent or more; and if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (1999).

As aptly noted above, the evidence on file at the time of the 
veteran's death supported a 60 percent evaluation for 
ischemic heart disease, from June 27, 1997.  Further, the 
record reflects that, prior to the veteran's death, he had 
two additional service-connected disabilities, one rated at 
10 percent (duodenal ulcer), and one rated at zero percent 
(malaria), now with a combined rating of 60 percent 
disabling.  38 C.F.R. § 4.25 (1999).  Here, the veteran's 
maximum service-connected percentage rating for a single 
disability is 60 percent.  Thus, the minimum percentage 
requirements for individual unemployability have been met.  
38 C.F.R. § 4.16(a).  

Next, the Board must evaluate whether there were 
circumstances in the veteran's, a part from any non-service-
connected condition and advancing age, which would justify a 
total rating based on individual unemployability due solely 
to the service-connected heart, duodenal ulcer, and malaria 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 
(1993).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflects 
some factor which takes the claimant's case outside the norm 
of other such veterans.  See 38 C.F.R. §§ 4.1, 4.15 (1999).  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment. Therefore, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose, supra.

Upon a review of the evidence of record, it is the Board's 
opinion that the preponderance of the evidence is against a 
total rating for compensation purposes based on individual 
unemployability due to service-connected disability.  The 
Board observes that while the evidence of record shows that 
the veteran had a service-connected heart condition, it did 
not show that his heart condition was of such severity that 
they precluded him from obtaining and maintaining employment. 

In this veteran's case, VA medical opinions showed that it 
was the veteran's nonservice connected pulmonary conditions 
that were the more important factor in his inability to work.  
His service connected disabilities were not considered 
deterrents to employability.  The VA examiner in August 1997 
explicitly stated the same.  Consequently, entitlement to a 
total rating based on unemployability was denied by the RO, 
and the Board agrees with that determination.  Non-service 
connected disabilities are not for consideration in the 
entitlement.  

Thus, in consideration of the VA examiner's opinion that the 
veteran's heart problem was not a deterrent to work ability, 
but that his chronic obstructive pulmonary disease would 
limit his ability for gainful employment, the preponderance 
of the evidence was against a total rating based on 
individual unemployability due to service-connected 
disability, for purposes of accrued benefits.  Accordingly, 
the evidence of record at the time of the veteran's death was 
consistent with the denial of a total disability rating based 
upon individual unemployability due to service-connected 
disability.


ORDER

Entitlement to service connection for post-traumatic 
arthritis of the back, hypertension, arteriosclerosis (other 
than ischemic heart disease), bronchial asthma, and 
bronchitis, for accrued benefits purposes, is denied.

New and material evidence has not been received, and the 
claim of entitlement to service connection for chronic 
obstructive pulmonary disease has not been reopened for 
accrued benefits purposes.

An evaluation in excess of 30 percent for ischemic heart 
disease, from August 24, 1993 to February 27, 1997, for 
purposes of accrued benefits, is denied.

An evaluation of 60 percent for ischemic heart disease from 
February 28, 1997, for the purposes of accrued benefits, is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.  

A total rating based on individual unemployability due to 
service-connected disabilities, for accrued benefits 
purposes, is denied.



		
	DEBORAH W. SINGLETON
      Veterans Law Judge
	Board of Veterans' Appeals

 


